225 F.2d 958
Everett E. HANNA, Administrator of the Estate of Pearl E. Hanna, Deceased, et al., Appellants,v.The EQUITABLE LIFE ASSURANCE SOCIETY OF THE UNITED STATES.
No. 15362.
United States Court of Appeals Eighth Circuit.
September 17, 1955.

1
Appeal from the United States District Court for the Northern District of Iowa.


2
D. C. Hutchison, T. C. Hutchison and John R. Carroll, Algona, Iowa, for appellants.


3
Phineas M. Henry, Ralph A. Church and Luther L. Hill, Jr., Des Moines, Iowa, for appellee.


4
Appeal from District Court dismissed with prejudice and at appellants' costs, on motion of appellants and consent of appellee.